Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into effective as of January 1, 2008, by and between COMMUNITY SAVINGS BANK, a
New York savings bank having its executive offices at 123 Main Street, White
Plains, New York 10601 (“Bank”) and JOHN RITACCO (the “Executive”).

WITNESSETH:

WHEREAS, the Executive has been elected to serve the Bank in the capacity of
President and Chief Executive Officer; and

WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank and the Executive hereby agree as
follows:

Section 1. Employment.

The Bank agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.

Section 2. Employment Period; Remaining Unexpired Employment Period.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this section 2. The Employment
Period shall be for an initial term of three (3) years beginning on January 1,
2008 and ending on December 31, 2010, and during the period of any additional
extensions described in section 2(b) (the “Employment Period”).

(b) The Board of Directors of the Bank shall conduct an annual review of the
Executive’s performance during the first calendar quarter of each calendar year
beginning with the first annual anniversary of the Employment Commencement Date
(each, an “Anniversary Date”). The Board may elect to extend the term of this
Agreement for an additional one (1) year period beyond the date on which it
would otherwise have expired, by providing written notice of renewal to the
Executive during the year preceding the year in which its term is scheduled to
end.

(c) Except as otherwise expressly provided in this Agreement, any reference in
this Agreement to the term “Remaining Unexpired Employment Period” as of any
date shall mean the lesser of two (2) years and the period beginning on such
date and ending on the last day of the Employment Period (determined by taking
into account any extension or extensions pursuant to Section 2(b) hereof).

(d) Nothing in this Agreement shall be deemed to prohibit the Bank from
terminating the Executive’s employment before the end of the Employment Period
with or without notice for any reason. This Agreement shall determine the
relative rights and obligations



--------------------------------------------------------------------------------

of the Bank and the Executive in the event of any such termination. In addition,
nothing in this Agreement shall require the termination of the Executive’s
employment at the expiration of the Employment Period. Any continuation of the
Executive’s employment beyond the expiration of the Employment Period shall be
on an “at-will” basis unless the Bank and the Executive agree otherwise.

Section 3. Duties.

The Executive shall serve as President and Chief Executive Officer of the Bank,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the By-Laws of the Bank and as are customarily
associated with such position. The Executive shall devote his full business time
and attention (other than during weekends, holidays, approved vacation periods,
periods of illness or approved leaves of absence and the activities covered by
section 7 of this Agreement) to the business and affairs of the Bank and shall
use his best efforts to advance the interests of the Bank. The Executive shall
be entitled to four (4) weeks vacation per year.

Section 4. Cash Compensation.

In consideration for the services to be rendered by the Executive hereunder, the
Bank shall pay to him a salary at an initial annual rate of TWO HUNDRED NINETY
THOUSAND DOLLARS ($290,000), payable in approximately equal installments in
accordance with the Bank’s customary payroll practices for senior officers. The
Board shall review the Executive’s annual rate of salary at such times during
the Employment Period as it deems appropriate, but not less frequently than once
every twelve (12) months, and may, in its discretion, approve an increase in the
Executive’s annual rate of salary. In addition to salary, the Executive may
receive other cash compensation from the Bank for services hereunder at such
times, in such amounts and on such terms and conditions as the Board, as
applicable, may determine from time to time; provided, however, that the
Executive shall be paid (i) a bonus of FORTY-FIVE THOUSAND DOLLARS ($45,000) in
January of each year during the Employment Period provided the Executive is
employed by the Bank on such date; and (ii) an additional incentive bonus
pursuant to the Bank’s incentive bonus plan payable on or before March 15 of
each year during the Employment Period if the Executive has, during the twelve
(12) month period ending on the preceding December 31st, achieved those
performance objectives set forth to the Executive by the Bank for such period.
The Board shall during the first calendar quarter of each year after 2008
conduct a review of the Executive’s salary and benefits then in effect and will
make such adjustments as the Board deems appropriate in order to ensure that
such salary and benefits are commensurate with those paid by publicly-traded
peer institutions and will provide to the Executive the best purchase priority
permissible under applicable law.

Section 5. Employee Benefit Plans and Programs.

During the Employment Period, the Executive shall be treated as an employee of
the Bank and shall be entitled to participate in and receive benefits under any
and all qualified or non-qualified retirement, pension, savings, or
profit-sharing plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long-term disability insurance
plans, and any other employee benefit and compensation plans as may from time to
time be maintained by, or cover employees of, the Bank, in accordance with the
terms and

 

-2-



--------------------------------------------------------------------------------

conditions of such employee benefit plans and programs and consistent with the
Bank’s customary practices. Nothing paid to the Executive under any such plan or
arrangement will be deemed to be in lieu of other compensation to which the
Executive is entitled under this Agreement.

Section 6. Indemnification and Insurance.

(a) During the Employment Period and for so long as the Executive is subject for
suit on claims related to his performance of the duties described in section 3
of this Agreement, the Bank shall cause the Executive to be covered by and named
as an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Bank or service in
other capacities at the request of the Bank. The coverage provided to the
Executive pursuant to this section 6 shall be of the same scope and on the same
terms and conditions as the coverage provided to other officers and directors of
the Bank.

(b) To the maximum extent permitted under applicable law, during the Employment
Period and for so long as the Executive is subject to suits, claims or
proceedings (other than frivolous ones) related to his performance of the duties
described in section 3 of this Agreement, the Bank shall defend and indemnify
the Executive against and hold him harmless from any costs, damages, losses and
exposures associated with such suits, claims and proceedings (other than
frivolous ones) and shall advance to him or for his benefit all expenses
incurred by him in any such suit, proceeding (other than frivolous ones) or
claim, including any investigation but any defense and indemnification provided
under this section 6 shall be limited by 12 CFR Section 545.121.

(c) The Executive and the Bank agree that the termination benefits described in
this section 6 are intended to be exempt from Section 409A (“Section 409A”) of
the Internal Revenue Code (the “Code”) as certain indemnification and liability
insurance plans.

Section 7. Outside Activities.

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. The Executive may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated executives.

Section 8. Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Bank’s executive
offices at the address first above written or at such other location as the Bank
and the Executive may mutually agree upon. The Bank shall provide the Executive
at his principal place of employment with a private office, secretarial
services, and other support services and facilities suitable to his position
with the Bank and necessary or appropriate in connection with the performance of
his assigned duties under this Agreement. The Bank shall provide to the

 

-3-



--------------------------------------------------------------------------------

Executive for his exclusive use an automobile owned or leased by the Bank and
appropriate to his position, to be used in the performance of his duties
hereunder, including commuting to and from his personal residence. The Bank
shall reimburse the Executive for his ordinary and necessary business expenses,
including, without limitation, all expenses associated with his business use of
the aforementioned automobile, fees for memberships in such clubs and
organizations as the Executive and the Bank shall mutually agree are necessary
and appropriate for business purposes, and his travel and entertainment expenses
incurred in connection with the performance of his duties under this Agreement,
in each case upon presentation to the Bank of an itemized account of such
expenses in such form as the Bank may reasonably require. The Bank shall issue
appropriate tax reporting forms to the IRS for any personal use of the
Executive’s automobile.

Section 9. Termination of Employment with Severance Benefits.

(a) The Executive shall be entitled to the severance benefits described in
section 9(b) herein in the event that his employment with the Bank terminates
during the Employment Period under any of the following circumstances:

(i) the Executive’s resignation for Good Reason from employment with the Bank
within six (6) months following any of the following events, provided that
Executive has given the Bank written notice of the event alleged to be Good
Reason within 90 days after its occurrence and that the Bank has not fully and
reasonably cured the occurrence within thirty (30) days after receiving such
written notice of it from the Executive:

(A) the failure of the Board to appoint or re-appoint or elect or re-elect the
Executive to the position stated in section 3 of this Agreement or the failure
to elect or re-elect him as trustee of the Bank;

(B) the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Bank of its material failure, whether by
amendment of the Bank’s organization certificate or By-Laws, or the Bank’s state
charter or By-Laws, action of the Board or otherwise, to vest in the Executive,
or continue to allow the Executive to perform, without material change or
diminution, the functions, duties, or responsibilities prescribed in section 3
of this Agreement; or

(C) the Bank’s material breach of any term, condition or covenant contained in
this Agreement (including, without limitation any reduction of the Executive’s
rate of base salary in effect from time to time or any change in the terms and
conditions of any compensation or benefit program in which the Executive
participates which, either individually or together with other changes, has a
material adverse effect on the aggregate value of his total compensation
package);

(D) the relocation of the Bank’s offices at which the Executive is principally
employed to a location more than forty (40) miles from such offices;

 

-4-



--------------------------------------------------------------------------------

(E) any purported termination of the Executive’s employment in a manner
inconsistent with section 10 of this Agreement;

(ii) the termination by the Bank of the Executive’s employment with the Bank for
any other reason not described in section 9(a) other than a termination of the
Executive’s employment for “cause” or disability as discussion in section 10
hereto; or

(iii) subject to the provisions of section 10, the termination of the
Executive’s employment for any other reason;

then, the Bank shall provide the benefits and pay to the Executive the amounts
described in section 9(b).

(b) Upon the termination of the Executive’s employment with the Bank under
circumstances described in section 9(a) of this Agreement, the Bank shall,
subject to Employee’s execution of a general release of claims in a form
reasonably satisfactory to the Bank, pay and provide to the Executive (or, in
the event of his death, to his estate):

(i) the portion, if any, of the compensation earned by the Executive through the
date of the termination of his employment with the Bank which remains unpaid as
of such date, such payment to be made at the time and in the manner prescribed
by law applicable to the payment of wages but in no event later than thirty
(30) days after the Executive’s termination of employment as determined
consistently with Treasury Regulation Section 1.409A-1(h)(1)(ii);

(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs maintained by the Bank for their
officers and employees;

(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability coverage plans under the
plans and programs maintained by the Bank for similarly situated employees until
the earlier to occur of:

(A) the date the Executive first becomes eligible for such benefit coverage
plans under the plans or programs maintained by a subsequent employer; or

(B) the date the Remaining Unexpired Employment Period terminates;

(iv) an amount (the “Salary Severance Payment”)equal to the greater of (1) the
Executive’s annual salary at the rate in effect immediately prior to his
termination of employment, or (2) the salary that the Executive would have
earned if he had continued working for the Bank during the Remaining Unexpired
Employment Period at the highest annual rate of salary achieved during that
portion of the Employment Period which is prior to the Executive’s termination
of employment with the Bank payable in a lump sum payment with no present value
applied, such Salary Severance Payment to be paid in lieu of all other payments
of salary provided for under this Agreement in respect of the period following
any such termination; and

 

-5-



--------------------------------------------------------------------------------

(v) an amount equal to the value of the annual bonuses that the Executive would
have earned if he had continued working for the Bank during the Remaining
Unexpired Employment Period at the highest annual rate of salary achieved during
the period of three (3) years ending immediately prior to the date of
termination (the “Bonus Severance Payment”). The Bonus Severance Payment shall
be computed using the following formula:

BSP = SSP x (ABP / ASP)

where “BSP” is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “SSP” is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); “ABP” is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three
(3) calendar years to end on or before the Executive’s termination of
employment; and “ASP” is the aggregate base salary actually paid to the
Executive during such period of three (3) calendar years. The Bonus Severance
Payment shall be in lieu of any claim to a continuation of participation in
annual bonus plans of the Bank which the Executive might otherwise have and
shall be payable in a lump sum with no present value applied.

The payments described in sections 9(b)(iv) and 9(b)(v) shall be made within
2 1/2 months following the end of the taxable year of the Executive or the Bank,
whichever is longer, in which the termination event occurs.

The Bank and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Bank and the Executive further agree that the Bank may
condition the payments and benefits (if any) due under sections 9(b)(iii),
9(b)(iv), and 9(b)(v) on the receipt of (i) the Executive’s resignation from any
and all positions which he holds as an officer, trustee, director or committee
member with respect to the Bank or any subsidiary or affiliate of either of them
and (ii) a release of claims (other than claims for indemnification and vested
and accrued benefits) in favor of the Bank in a form specified by the Bank.

(c) The Executive and the Bank acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Section 409A and the regulations thereunder or qualify for
an exception from compliance. To that end, the Executive and the Bank agree that
the termination benefits described in sections 9(b)(i), 9(b)(iv) and 9(b)(v) are
intended to be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(4) as short-term deferrals and the termination benefits
described in this section 9(b)(iii) are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.

 

-6-



--------------------------------------------------------------------------------

Section 10. Termination without Additional Bank Liability.

In the event that the Executive’s employment with the Bank shall terminate
during the Employment Period on account of:

(a) the discharge of the Executive for “cause,” which, for purposes of this
Agreement shall mean a discharge of the Executive due to the Executive’s
(i) fraud, (ii) willful misconduct involving material job responsibilities,
(iv) breach of fiduciary duty involving personal profit, (v) intentional failure
to perform his customary and standard duties under this Agreement,
(vi) conviction of a willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) which materially and adversely
affects the Bank’s business or the Executive’s ability to perform his customary
and standard duties under this Agreement or violation of any final cease and
desist order , or (vii) any material breach of this Agreement, in each case as
measured against standards generally prevailing at the relevant time in the
savings and community banking industry;

(b) the Executive’s voluntary resignation from employment with the Bank for
reasons other than those specified in section 9(a);

(c) the Executive’s death; or

(d) a determination that the Executive is eligible for and shall receive
long-term disability benefits under the Bank’s long-term disability insurance
program;

then the Bank shall have no further obligations under this Agreement, other than
the payment to the Executive (or, in the event of his death, to his estate) of
the portion, if any, of the salary earned by the Executive through the date of
his termination of employment with the Bank which remains unpaid as of such date
and the provision of such other benefits, if any, to which he is entitled as a
former employee under the employee benefit plans and programs maintained by, or
covering employees of, the Bank. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the written advice of counsel for the Bank shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Bank.

Section 11. Termination Upon or Following a Change of Control.

(a) A Change of Control of the Bank (“Change of Control”) shall be deemed to
have occurred upon the happening of any of the following events:

(i) the consummation of a reorganization, merger or consolidation of the Bank
with one (1) or more other persons, other than a transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Bank; and

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior

 

-7-



--------------------------------------------------------------------------------

to such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Bank;

(ii) the acquisition of all or substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert;

(iii) a complete liquidation or dissolution of the Bank; or

(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of Directors of the Bank do not belong to any of
the following groups:

(A) individuals who were members of the Board of Directors of the Bank on the
date of this Agreement; or

(B) individuals who first became members of the Board of Directors of the Bank
after the date of this Agreement either:

 

  (a) upon election to serve as a member of the Board of Directors of the Bank
by affirmative vote of three-quarters of the members of such board, or of a
nominating committee thereof, in office at the time of such first election; or

 

  (b) upon election by the shareholders of the Board of Directors of the Bank to
serve as a member of such board, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of Directors of
the Bank, or of a nominating committee thereof, in office at the time of such
first nomination;

provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
Directors of the Bank.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Bank by any affiliated
company, or by any employee benefit plan maintained by the Bank or due to a
mutual to stock conversion of the Bank (irrespective of the amount of ownership
sold in such stock conversion). For purposes of this section 11(a), the term
“person” shall have the meaning assigned to it under Sections 13(d)(3) or
14(d)(2) of the Exchange Act.

(b) In the event of the Executive’s resignation after the occurrence of a Change
of Control for any reasons listed in section 9(a), he shall be entitled to
receive the benefits described in section 9(b).

 

-8-



--------------------------------------------------------------------------------

Section 12. Protective Covenants

(a) Non-Competition. The Executive hereby covenants and agrees that, in the
event of his termination of employment with the Bank prior to the expiration of
the Employment Period, for a period of one (1) year following the date of his
termination of employment with the Bank, he shall not, without the written
consent of the Bank, become an officer, employee, or consultant of any savings
bank, savings and loan association, savings and loan holding company, bank or
bank holding Bank, any other entity engaged in the business of accepting
deposits or making loans, or any direct or indirect subsidiary or affiliate of
any such entity having an office located within Westchester County; provided,
however, that this section 12(a) shall not apply if the Executive is entitled to
the benefits described in section 11 hereof or if the institution is located
within Westchester County and has total assets of $500 million or less as
reported in such institution’s call reports.

(b) Confidentiality. Unless he obtains the prior written consent of the Bank,
the Executive shall keep confidential and shall refrain from using for the
benefit of himself, or any person or entity other than the Bank or any entity
which is a subsidiary of the Bank or of which the Bank is a subsidiary, any
material document or information obtained from the Bank, or from its affiliates,
in the course of his employment concerning their properties, operations or
business (unless such document or information is readily ascertainable from
public or published information or trade sources or has otherwise been made
available to the public through no fault of his own) until the same ceases to be
material (or becomes so ascertainable or available); provided, however, that
nothing in this section 12(b) shall prevent the Executive, with or without the
Bank’s consent, from participating in or disclosing documents or information in
connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.

(c) Solicitation. The Executive hereby covenants and agrees that, for a period
of one (1) year following his termination of employment with the Bank, he shall
not, without the written consent of the Bank, either directly or indirectly:

(i) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Bank or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits or making loans;

(ii) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits or making loans, that is intended,
or that a reasonable person acting in like circumstances would expect, to have
the effect of causing any officer or employee of the Bank or any of its
subsidiaries or affiliates to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits or making loans;

 

-9-



--------------------------------------------------------------------------------

(iii) solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of causing any customer of the Bank to
terminate an existing business or commercial relationship with the Bank.

(d) Survival of the Section 12 Provisions. The provisions of this section 12
shall survive the termination or expiration of this Agreement, and the existence
of any claim or cause of action of the Executive against the Bank, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of such covenant.

Section 13. No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Bank or by the Executive, shall have no effect on
the rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, or profit-sharing plans,
group life, health (including hospitalization, medical and major medical),
dental, accident and long-term disability insurance plans or such other employee
benefit plans or programs, as may be maintained by, or cover employees of, the
Bank from time to time. Except as otherwise provided under this Agreement, the
Executive’s rights under such plans and programs shall be determined under the
governing documents of such plans and programs.

Section 14. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his legal representatives and testate or intestate distributees, and the Bank
and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Bank may be
sold or otherwise transferred. The Bank shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform if no such succession had taken place.
Failure of the Bank to obtain such assumption of this Agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Bank in the same amount and
on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment after a Change of
Control, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination.

Section 15. Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:

If to the Executive:

To the most recent address listed for the Executive in the Bank’s records.

 

-10-



--------------------------------------------------------------------------------

If to the Bank:

Community Savings Bank

123 Main Street

White Plains, NY 10601

Attention: Board of Trustees

with a copy to:

Paul Hastings Law Firm

875 15th St., N.W., Suite 800

Washington, D.C. 20005

Attention: V. Gerard Comizio, Esq.

Section 16. Indemnification for Attorneys’ Fees.

To the maximum extent permitted by applicable law, the Bank shall indemnify,
hold harmless and defend the Executive against reasonable attorneys’ fees and
expenses incurred by him in connection with or arising out of any mediation,
action, suit or proceeding in which he may be involved, as a result of his
efforts, in good faith, to defend or enforce the terms of this Agreement;
provided, however, that the Executive shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding, or of a mediator
in a mediation proceeding, or in a settlement. For purposes of this Agreement,
any settlement agreement which provides for payment of any amounts in settlement
of the Bank’s obligations hereunder shall be conclusive evidence of the
Executive’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise. In addition, upon the execution of this Agreement, the Bank shall pay
the Executive’s reasonable attorneys’ fees negotiating this Agreement, not to
exceed $10,000 provided that the Bank has received, or is provided, an itemized
account of such expenses in such form as the Bank may reasonably require prior
to the payment thereof.

Section 17. Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

-11-



--------------------------------------------------------------------------------

Section 18. Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

Section 19. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

Section 20. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the internal laws of the State of New York
applicable to contracts entered into among parties all of whom are citizens and
residents of the State of New York and to be performed entirely within the State
of New York, irrespective of the actual citizenship or residency of the parties.

Section 21. Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Section 22. Entire Agreement; Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the preceding sentence, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Bank may deem necessary or
appropriate to effect such compliance; provided that any such amendment shall
preserve for the Executive the benefit originally afforded pursuant to this
Agreement.

Section 23. Non-duplication.

In the event that the Executive shall perform services for the Bank or any other
direct or indirect subsidiary of the Bank, any compensation or benefits provided
to the Executive by such other employer shall be applied to offset the
obligations of the Bank hereunder, it being intended that this Agreement set
forth the aggregate compensation and benefits payable to the Executive for all
services to the Bank and all of its direct or indirect subsidiaries, including
the Bank.

 

-12-



--------------------------------------------------------------------------------

Section 24. Required Regulatory Provisions.

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:

Notwithstanding anything herein contained to the contrary, in no event shall the
aggregate amount of compensation payable to the Executive under section 9(b)
hereof exceed the three (3) times the Executive’s average annual compensation
(within the meaning of OTS Regulatory Bulletin 27a or any successor thereto) for
the last five (5) consecutive calendar years to end prior to his termination of
employment with the Bank (or for his entire period of employment with the Bank
if less than five (5) calendar years).

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and FDIC
Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

Notwithstanding anything herein contained to the contrary, if the Executive is
suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under
Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or 1818(g)(1),
the Bank’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in such notice are dismissed, the Bank, in its discretion, may (i) pay to the
Executive all or part of the compensation withheld while the Bank’s obligations
hereunder were suspended and (ii) reinstate, in whole or in part, any of the
obligations which were suspended.

Notwithstanding anything herein contained to the contrary, if the Executive is
removed and/or permanently prohibited from participating in the conduct of the
Bank’s affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the FDI
Act, 12 U.S.C. §1818(e)(4) or (g)(1), all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Bank and the Executive shall not be affected.

Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of Section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all obligations under this Agreement shall terminate as of the date
of default, but vested rights and obligations of the Bank and the Executive
shall not be affected.

Notwithstanding anything herein contained to the contrary, all obligations
hereunder shall be terminated, except to the extent that a continuation of this
Agreement is necessary for the continued operation of the Bank: (i) by the
Director of the OTS or his or her designee at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the
Director of the OTS or his or her designee at the time such Director or designee
approves a supervisory merger to resolve problems related to the operation of
the Bank or when the Bank is determined by such Director to be in an unsafe or
unsound condition. The vested rights of the parties shall not be affected by
such action.

 

-13-



--------------------------------------------------------------------------------

Notwithstanding anything herein contained to the contrary, the Board may
terminate the Executive’s employment at any time, but any termination by the
Board other than a termination for “cause” (as such term is defined in section
10(a) hereof), shall not prejudice the Executive’s right to compensation or
other benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after a termination for “cause”
(as such term is defined in section 10(a) hereof).

If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

Section 25. Bank and Affiliates.

The Bank may satisfy its obligations under this Agreement either directly or
indirectly through one (1) or more direct or indirect subsidiaries or
affiliates. The Executive agrees that this Agreement requires that the Executive
make his services available to the Bank and its direct or indirect subsidiaries
or affiliates as determined by the Board of Directors of the Bank within the
terms and conditions set forth in this Agreement.

Section 26. Payments to Key Employees.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a specified employee
(within the meaning of Section 409A) shall be made sooner than six (6) months
after such termination of employment; provided, however, that to the extent such
six (6)-month delay is imposed by Section 409A as a result of a Change of
Control as defined in Section 11(a), the payment shall be paid into a rabbi
trust for the benefit of the Executive as if the six (6)-month delay was not
imposed with such amounts then being distributed to the Executive as soon as
permissible under Section 409A.

Section 27. Involuntary Termination Payments to Employees (Safe Harbor).

Only to the extent the Bank determines that this Section is reasonably available
under Section 409A of the Code, in the event a payment is due to Executive upon
an involuntary termination of employment, as deemed pursuant to this Agreement
and Section 409A, such payment will not be subject to Section 409A provided that
such payment does not exceed two (2) times the lesser of (i) the sum of the
Executive’s annualized compensation based on the taxable year immediately
preceding the year in which termination of employment occurs or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Executive terminates
service (the “Safe Harbor Amount”). However, if such payment exceeds the Safe
Harbor Amount, only the amount in excess of the Safe Harbor Amount will be
subject to Section 409A. In addition, if such Executive is considered a key
employee, such payment in excess of the Safe Harbor Amount will have its timing
delayed and will be subject to the six (6)-month wait-period imposed by
Section 409A as provided in section 26 of this Agreement. The Executive and the
Bank agree that the termination benefits described in this section 27 are
intended to be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) as the safe harbor for separation pay due to
involuntary separation from service.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Executive has hereunto set his hand, effective as of the date set forth above.

 

     

/S/ JOHN E. RITACCO

      John E. Ritacco Attest:       Community Savings Bank By:  

/s/ Stephen Dowd

    By  

/s/ Thomas G. Ferrara

Name:   Stephen Dowd     Name:   Thomas G. Ferrara Title   Chief Financial
Officer     Title:   Chairman of the Board

[Seal]

 

15